OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs. The propriety of the Appellate Division’s holding that it was error to have set aside the verdict as against the weight of the evidence is beyond the scope of this court’s power of review (Rochester Tel. Corp. v Green Is. Constr. Corp., 51 NY2d 788; Gutin v Mascali & Sons, 11 NY2d 97, 99; Cohen and Karger, Powers of the New York Court of Appeals, § 148, p 588).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.